
	
		I
		112th CONGRESS
		1st Session
		H. R. 700
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2011
			Mr. Walberg
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To provide a moratorium on the issuance of flood
		  insurance rate maps, to assist property owners in adapting to flood insurance
		  rate map changes, and for other purposes.
	
	
		1.Short titleThis section may be cited as the
			 Floodplain Maps Moratorium
			 Act.
		2.5-year delay in
			 effective date of mandatory purchase requirement for new flood hazard
			 areas
			(a)In
			 generalSection 102 of the
			 Flood Disaster Protection Act of 1973 (42 U.S.C. 4012a) is amended by
			 adding at the end the following new subsections:
				
					(i)Delayed
				effective date of mandatory purchase requirement for new flood hazard
				areas
						(1)In
				generalIn the case of any
				area that was not previously designated as an area having special flood hazards
				and that, pursuant to any issuance, revision, updating, or other change in
				flood insurance maps that takes effect on or after September 30, 2007, becomes
				designated as an area having special flood hazards, if each State and local
				government having jurisdiction over any portion of the geographic area has
				complied with paragraph (2), such designation shall not take effect for
				purposes of subsection (a), (b), or (e) of this section, or section 202(a) of
				this Act, until the expiration of the 5-year period beginning upon the date
				that such maps, as issued, revised, update, or otherwise changed, become
				effective.
						(2)Notice
				requirementsA State or local
				government shall be considered to have complied with this paragraph with
				respect to any geographic area described in paragraph (1) only if the State or
				local government has, before the effective date of the issued, revised,
				updated, or changed maps, and in accordance with such standards as shall be
				established by the Director—
							(A)developed an evacuation plan to be
				implemented in the event of flooding in such portion of the geographic area;
				and
							(B)developed and implemented an outreach and
				communication plan to advise occupants in such portion of the geographic area
				of potential flood risks, appropriate evacuation routes under the evacuation
				plan referred to in subparagraph (A), the opportunity to purchase flood
				insurance, and the consequences of failure to purchase flood insurance.
							(3)Rule of
				constructionNothing in paragraph (1) may be construed to affect
				the applicability of a designation of any area as an area having special flood
				hazards for purposes of the availability of flood insurance coverage, criteria
				for land management and use, notification of flood hazards, eligibility for
				mitigation assistance, or any other purpose or provision not specifically
				referred to in paragraph (1).
						(j)Availability of
				preferred risk rating method premiumsThe preferred risk rate method premium
				shall be available for flood insurance coverage for properties located in areas
				referred to in subsection (i)(1) and during the time period referred to in
				subsection
				(i)(1).
					.
			(b)Conforming
			 amendmentThe second sentence of subsection (h) of section 1360
			 of the National Flood Insurance Act of 1968 (42 U.S.C. 4101(h)) is amended by
			 striking Such and inserting Except for notice regarding a
			 change described in section 102(i)(1) of the Flood Disaster Protection Act of
			 1973 (42 U.S.C.
			 4012a(i)(1)), such.
			(c)No
			 refundsNothing in this
			 section or the amendments made by this section may be construed to authorize or
			 require any payment or refund for flood insurance coverage purchased for any
			 property that covered any period during which such coverage is not required for
			 the property pursuant to the applicability of the amendment made by subsection
			 (a).
			3.Notification to
			 homeowners regarding mandatory purchase requirement applicabilitySection 201 of the Flood Disaster Protection
			 Act of 1973 (42
			 U.S.C. 4105) is amended by adding at the end the following new
			 subsection:
			
				(f)Annual
				notificationThe Director, in
				consultation with affected communities, shall establish and carry out a plan to
				notify residents of areas having special flood hazards, on an annual
				basis—
					(1)that they reside
				in such an area;
					(2)of the
				geographical boundaries of such area;
					(3)of the provisions
				of section 102 requiring purchase of flood insurance coverage for properties
				located in such an area, including the date on which such provisions apply with
				respect to such area, taking into consideration section 102(i); and
					(4)of a general estimate of what similar
				homeowners in similar areas typically pay for flood insurance
				coverage.
					.
		4.Notification of
			 establishment of flood elevationsSection 1360 of the National Flood Insurance
			 Act of 1968 (42
			 U.S.C. 4101) is amended by adding at the end the following new
			 subsection:
			
				(k)Notification to
				Members of Congress of map modernizationUpon any revision or update of any
				floodplain area or flood-risk zone pursuant to subsection (f), any decision
				pursuant to subsection (f)(1) that such revision or update is necessary, any
				issuance of preliminary maps for such revision or updating, or any other
				significant action relating to any such revision or update, the Director shall
				notify the Senators for each State affected, and each Member of the House of
				Representatives for each congressional district affected, by such revision or
				update in writing of the action
				taken.
				.
		5.Review of flood
			 map changes by affected communitiesSection 1360 of the National Flood Insurance
			 Act of 1968 (42 U.S.C. 4101), as amended by section 3, is further amended by
			 adding at the end the following new subsection:
			
				(l)Review of Flood
				Map changes by affected communitiesNot later than three years before the date
				on which a flood insurance rate map change or revision becomes effective, the
				Director shall notify each community affected by such map change or revision,
				including each State and local government with jurisdiction over an area
				affected by such map change or revision, and provide each such community and
				each such State and local government with an opportunity to review such map
				change or revision and propose modifications to such map change or
				revision.
				.
		6.Review of flood
			 map methodologySection 1360
			 of the National Flood Insurance Act of 1968 (42 U.S.C. 4101), as amended by
			 section 4, is further amended by adding at the end the following new
			 subsection:
			
				(m)Review of Flood
				Map methodologyNot less than
				once every ten years, the Comptroller General of the United States shall
				conduct a review of the methodology used to issue or revise flood insurance
				rate maps and submit the results of such review to Congress and the
				Director.
				.
		7.Appeals
			(a)Television and
			 radio announcementSection
			 1363 of the National Flood Insurance Act of 1968 (42 U.S.C. 4104) is
			 amended—
				(1)in subsection (a),
			 by inserting after determinations by inserting the following:
			 by notifying a local television and radio station,; and
				(2)in the first
			 sentence of subsection (b), by inserting before the period at the end the
			 following: and shall notify a local television and radio station at
			 least once during the same 10-day period.
				(b)ApplicabilityThe
			 amendments made by subsection (a) shall apply with respect to any flood
			 elevation determination for any area in a community that has not, as of the
			 date of the enactment of this Act, been issued a Letter of Final Determination
			 for such determination under the flood insurance map modernization
			 process.
			8.Study on repaying
			 flood insurance debtNot later
			 than the expiration of the 6-month period beginning on the date of the
			 enactment of this Act, the Administrator of the Federal Emergency Management
			 Agency shall submit a report to the Congress setting forth a plan for repaying
			 within 10 years all amounts, including any amounts previously borrowed but not
			 yet repaid, owed pursuant to clause (2) of subsection (a) of section 1309 of
			 the National Flood Insurance Act of 1968 (42 U.S.C. 4016(a)(2)).
		
